COX, Judge
(concurring in part and dissenting in part):
I agree with the majority opinion that appellant’s attempted suicide for the purpose of avoiding court-martial and punishment is a sufficient basis for a charge of malingering. Ordinarily, of course, one does not think of invoking the criminal process in the case of an individual genuinely bent on self-destruction. “[T]he Code makes no provision for such an offense.” See United States v. Varraso, 21 M.J. 129, 134 (C.M.A.1985), cert. denied, 475 U.S. 1124,106 S.Ct. 1645, 90 L.Ed.2d 190 (1986).
With respect to the majority’s dismissal of the specification of possession and use of heroin, I dissent. There appears to be no question that appellant’s use of heroin was the “means” of his apparent attempted suicide. Ordinarily in a guilty-plea case, I would not go beyond assuring myself that appellant judicially admitted every element of the offenses. Thus generally, I would not adopt appellant’s claim that his exclusive intention, at the time of the malingering episodes, was to avoid court-martial and punishment, as opposed to other military duties. However, it is abundantly clear here that the Government also bought into this theory and, indeed, premised its *420prosecution thereon. Hence, for purposes of discussing multiplicity, I also accept the scenario. Nonetheless, I disagree that the use of heroin is multiplicious for findings with malingering.
A multiplicity “test” is only valid if it helps to achieve congressional intent. Albernaz v. United States, 450 U.S. 333, 340-43, 101 S.Ct. 1137, 1143-44, 67 L.Ed.2d 275 (1981). Usually Congress gives no indication, in enacting legislation, whether it intends that an act which offends several statutes be prosecuted on more than one theory.
As the Supreme Court noted in Ball v. United States, 470 U.S. 856, 861, 105 S.Ct. 1668, 1671, 84 L.Ed.2d 740 (1985):
This Court has consistently relied on the test of statutory construction stated in Blockburger v. United States, 284 U.S. 299, 304 [,52 S.Ct. 180, 182, 76 L.Ed. 306] (1932), to determine whether Congress intended the same conduct to be punishable under two criminal provisions. The appropriate inquiry under Blockburger is “whether each provision requires proof of a fact which the other does not.” See, e.g., United States v. Woodward, [469 U.S. 105,] 107 [105 S.Ct. . 611, 612, 83 L.Ed.2d 518] [1985]; Albernaz v. United States, 450 U.S. 333, 337, 101 S.Ct. 1137, 1141, 67 L.Ed.2d 275 (1981); Whalen v. United States, 445 U.S. 684, 691-692, 100 S.Ct. 1432, 1437-38, 63 L.Ed.2d 715 (1980). The assumption underlying the Blockburger rule is that Congress ordinarily does not intend to punish the same offense under two different statutes.
Ball, being a convicted felon, violated statutes which made it an offense to receive a weapon shipped in interstate commerce and to possess the same firearm. The Court concluded that “proof of illegal receipt of a firearm necessarily includes proof of illegal possession of that weapon.” 470 U.S. at 862,105 S.Ct. at 1672. In other words, the two statutes proscribed “the same offense.”
In contrast, the majority here substitutes “act” for “offense.” Use of an illegal drug and intentionally rendering oneself unfit for service are two entirely unrelated offenses, even though they may result from the same conduct. They are unrelated precisely because different facts must be proven to make each one out.
The Supreme Court has never adopted a “means” test or a “fairly embraced” test as used by the majority.* Ball, specifically, contains not one hint of endorsing a “means” test, and the Supreme Court has never suggested that pleading surplusage from one count or specification swallows up other offenses.
I believe the military judge here was entirely justified in treating these two offenses as multiplicious for sentencing (i.e., concurrent punishment), but separate for findings. I would affirm the decision of the Court of Military Review.

 Further clarification of the Supreme Court’s views may be forthcoming in the case of Schmuck v. United States, 87-6431, cert, granted, — U.S.-, 108 S.Ct. 1727, 100 L.Ed.2d 192 May 16, 1988, where one of the granted issues is summarized as:
Should defendant have been given jury instruction on odometer tampering, 15 USC 1984, as lesser included offense "inherently related” to charged offense of mail fraud, 18 USC 1341, where abundant references to defendant’s odometer tampering may have influenced jury to convict him of mail fraud in weak case?
56 U.S.L.W. 3812 (1988).